DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,088,886 Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1-20 of U.S. Patent No.11,088,886 contain(s) every element of claims 1-20 of the instant application and as such anticipate(s) claim(s) 1-20 of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US Application 2017/0005765, hereinafter Park).

Regarding claims 1, 8,14, Park discloses a method and an apparatus of uplink signal transmission in a wireless communication system (Figs 6-14), comprising one or more of:
 receiving length indication module (11,21),  information indicating a length of reference signal sequences for uplink control information to be transmitted in a short duration, the length of reference signal sequence being configured so that a reference signal for the uplink control information can be orthogonal with another reference signal for uplink control information to be transmitted by another terminal device within the same transmission resource(Abstract, [0005]-[0023], [0078]-[0102], and [0133]-[0162], which recites block spreading time-domain-spreads a symbol sequence using an OCC (or orthogonal sequence) and transmits the spread symbol sequence. According to block spreading, control signals of a plurality of UEs can be multiplexed to the same RB and transmitted to an eNB. In the case of PUCCH format 2, one symbol sequence is transmitted over the time domain, and UCI of UEs is multiplexed using a CS of a CAZAC sequence and transmitted to an eNB. In the case of a new PUCCH format based on block spreading (e.g. PUCCH format 3), one symbol sequence is transmitted over the frequency domain, and UCI of UEs is multiplexed using OCC based time-domain spreading and transmitted to the eNB. Referring to FIG. 8, one symbol sequence is spread using an OCC having length-5 (that is, SF=5) and mapped to 5 SC-FDMA symbols. While FIG. 10 illustrates a case in which two RS symbols are used in one slot, 3 RS symbols may be used and an OCC with SF=4 can be used for symbol sequence spreading and UE multiplexing. Here, the RS symbols can be generated from a CAZAC sequence having a specific CS. A specific OCC can be applied to/multiplied by the RS symbols and then the RS symbols can be transmitted to the eNB.); and 
transmitting module (12,22), the uplink control information and a reference signal with the length of reference signal sequence as indicated by the length indication information (Abstract, [0005]- [0023], [0078]- [0102], and [0133]- [0162], which recites block spreading time-domain-spreads a symbol sequence using an OCC (or orthogonal sequence) and transmits the spread symbol sequence. According to block spreading, control signals of a plurality of UEs can be multiplexed to the same RB and transmitted to an eNB. In the case of PUCCH format 2, one symbol sequence is transmitted over the time domain, and UCI of UEs is multiplexed using a CS of a CAZAC sequence and transmitted to an eNB. In the case of a new PUCCH format based on block spreading (e.g. PUCCH format 3), one symbol sequence is transmitted over the frequency domain, and UCI of UEs is multiplexed using OCC based time-domain spreading and transmitted to the eNB. Referring to FIG. 8, one symbol sequence is spread using an OCC having length-5 (that is, SF=5) and mapped to 5 SC-FDMA symbols. While FIG. 10 illustrates a case in which two RS symbols are used in one slot, 3 RS symbols may be used and an OCC with SF=4 can be used for symbol sequence spreading and UE multiplexing. Here, the RS symbols can be generated from a CAZAC sequence having a specific CS. A specific OCC can be applied to/multiplied by the RS symbols and then the RS symbols can be transmitted to the eNB. The processor 13 of the UE device 10 can map the generated DMRS sequence to an uplink resource and transmit the DMRS sequence to the eNB using the transmitter 12. The positions of REs mapped to the PUSCH DMRS sequence and the positions of REs mapped to the PUCCH DMRS sequence).   
Regarding claims 2, 15, Park discloses the method of Claim 1, further comprising: receiving repetition indication information indicating how to repeat the uplink control information within a frequency domain; and wherein the transmitting the uplink control information comprises: repeating the uplink control information within the frequency domain based on the repetition indication information ([0074]).  
Regarding claims 3, 16, Park discloses the method of Claim 1, wherein the transmitted uplink control information is multiplexed with another uplink control information of same information type transmitted by another terminal device within the same transmission resource in a code division multiplexing mode (Fig. 11, [0083]- [0088]).  
Regarding claims 4, 17, Park discloses the method of Claim 3, wherein the uplink control information of different information types is multiplexed in a frequency division multiplexing mode (Fig. 11, [0083]- [0088]).  
Regarding claims 5, 18, Park discloses the method of Claim 1, wherein the transmitting the uplink control information comprises: receiving format indication information indicating a comb format for transmitting the uplink control information; transmitting the uplink control information in the comb format as indicated by the format indication information ([0050], [0083]- [0088]).   
Regarding claims 6, 19, Park discloses the method of Claim 1, wherein the reference signal sequence can be generated by using any of Zadoff-Chu sequences or orthogonal convolutional codes ([0090]).  
 	Regarding claims 7, 20, Park discloses the method of Claim 1, wherein the uplink control information and the reference signal are multiplexed in any of: a frequency division multiplexing mode with a regular carrier spacing; a time division multiplexing mode; and a frequency division multiplexing mode with an extended carrier spacing (Fig. 11, [0083]- [0088]).   
Regarding claim 9, Park discloses the apparatus of Claim 8, wherein the length of reference signal sequence is determined based on the largest one of resource sizes required for the uplink control information of different terminal devices ([0013], [0090]).  
Regarding claim 10, Park discloses the apparatus of Claim 9, further comprising: a repetition indication transmission module, configured to transmit, to at least one of the terminal devices, repetition indication information indicating how to repeat the uplink control information in a frequency domain ([0074]).    
Regarding claim 11, Park discloses the apparatus of Claim 8, wherein the uplink control information of same information type for different terminal devices is multiplexed in a code division multiplexing mode, and wherein the length of reference signal sequence is determined for a respective information type based on a resource size of uplink control information of the respective information type (Fig. 11, [0083]- [0088]).    
Regarding claim 12, Park discloses the apparatus of Claim I 1, wherein the uplink control information of different information types is multiplexed in a frequency division multiplexing mode (Fig. 11, [0083]- [0088]).    
Regarding claim 13, Park discloses the apparatus of Claim 8, further comprising: a format indication transmission module configured to, transmit format indication information which respectively indicates different comb formats for transmitting the uplink control information of different terminal devices ([0050], [0083]- [0088]).    

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/Primary Examiner, Art Unit 2461